        Case 3:17-cv-01600-BAJ-RLB        Document 25   04/16/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 KELECIE KINCHEN CIVIL ACTION

 VERSUS

 BANKERS SPECIALTY INSURANCE NO. 17-00698-BAJ-RLB
 COMPANY

           THIS ORDER PERTAINS TO THE FOLLOWING CASES:

 Antoinette Alexander v. Bankers Specialty
 Insurance Company, 3:17-cv-01355"BAJ"RLB
 Brett D. Cannon v. Bankers Specialty
 Insurance Company, 3:17-cv-01356-BAJ"RLB
 Jessica Holiday, et al., v. Bankers Specialty
 Insurance Company, 3:17-cv-01357-BAJ-RLB
 Jackson M. Gaudin v. Bankers Specialty
 Insurance Company, 3:17-cv-01358-BAJ-RLB
Alvin Chappuis, et al., v. Bankers Specialty
Insurance Company, 3:17-cv-01360-BAJ-RLB
Tremaine Walker v. Bankers Specialty
Insurance Company, 3:17-cv-01364-BAJ-RLB
David Williams v. Bankers Specialty
 Insurance Company, 3:17-cv-01599-BAJ-RLB
Whitney Louis v. Bankers Specialty
 Insurance Company, 3:17-cv-01600-BAJ"RLB


                               RULING AND ORDER

      These consolidated cases seek recovery from Defendant Bankers Specialty


Insurance Company (Bankers ) for insurance payments allegedly owed resulting

from losses caused by the Baton Rouge area Flood of August 2016 (the "Flood"). Now,

Bankers seeks to exclude Plaintiffs retained expert, Tommy Tompkins. (Doc. 97).


Plaintiffs oppose Bankers Motion (Doc. 98), and Bankers has filed a Reply

Memorandum. (Doc. 101).
         Case 3:17-cv-01600-BAJ-RLB           Document 25      04/16/21 Page 2 of 3




       Bankers briefing is carbon-copied from the briefing submitted by Hartford

Insurance Company of the Midwest (Hartford ) in its bid to exclude Mr. Tompkins

from a related Flood case also pending before this Court, styled Michelle Botos v.

Hartford Insurance Company of the Midwest, No. 3:17-cv-00495"BAJ-SDJ.1 On


March 3, 2021, the Court denied Hartford's motion to exclude Mr. Tompkins,


determining, in sum, that Hartford's complaints went to Mr. Tompkins' credibility


and the weight of his expert testimony and analysis, but were not proper bases for

excluding him from trial. See Michelle Botos v. Hartford Insurance Company of the

Midwest, No. 3:17-cv-00495"BAJ-SDJ (Doc. 128) (the "March 3 Order"). The Court's

March 3 Order case drew substantially from Judge deGravelles' January 28, 2021

Order rejecting yet another insurer defendant s attempt to exclude Mr. Tompkins, in


a related Flood case styled Kenneth Smiley v. New Hampshire Insurance Company,


No. 17-CV-01094-JWD-EWD.


       Here, again, the Court has carefully considered- the law, the facts in the record,


and the arguments and submissions of the parties. Bankers provides no basis for the


Court to depart from its reasoning and analysis in the Hartford case, or, for that


matter, Judge deGravelles' reasoning and analysis in the Smiley case. As such, the


Court incorporates by reference its March 3 Order denying Hartford's motion to


exclude Mr. Tompkins here. See Michelle Botos v. Hartford Insurance Company of the


Midwest, No. 3:17-cv-00495-BAJ-SDJ (Doc. 128). Bankers' Motion will be denied for

the same reasons explained in the March 3 Order.



1 The fact that Bankers' briefing is identical to Hartford s is not surprising, perhaps, given
that Bankers and Hartford are each represented by the same attorneys.

                                               2
        Case 3:17-cv-01600-BAJ-RLB       Document 25     04/16/21 Page 3 of 3




      Accordingly,

      IT IS ORDERED that Bankers' Motion To Exclude Plaintiffs' Retained

Expert, Tommy Tompkins, And Request For Hearing (Doc. 97) is DENIED.

      IT IS FURTHER ORDERED that the Clerk shall enter a copy of this Order

in each of the above-referenced cases to which it pertains.




                                                              i£-^L
                                Baton Rouge, Louisiana, this J_^Z day of April, 2021




                                        JUDGE BRIA^T A. JACKSON
                                        UNITED STAT'E^f»ISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
